Exhibit 10(a)

DISCOVER FINANCIAL SERVICES

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

SHARE AWARD AGREEMENT

Discover Financial Services, a Delaware corporation (“Discover”), has awarded
you shares of Discover Common Stock (“Shares”) in payment of a portion of your
2010 Annual Base Salary (defined below). Your “2010 Annual Base Salary” is an
amount equal to $[            ], and shall be payable in cash and Shares,
effective December 1, 2009. A portion of your 2010 Annual Base Salary equal to
$[            ] shall be paid to you in Shares (the “Share Salary”), pursuant to
the terms of this agreement (this “Award Agreement”) and Discover’s Amended and
Restated 2007 Omnibus Incentive Plan (the “Plan”). Capitalized terms not defined
in this Award Agreement are used as defined in the Plan.

 

  1. Award.

Subject to your continued employment with the Company, your Share Salary shall
be paid to you in installments, net of applicable tax withholdings and
deductions (each a “Net Pay Period Award”), on each of the Company’s regular pay
dates (each a “Grant Date”), beginning on the Grant Date for the pay period
ending on January 10, 2010 and continuing consistent with the Company’s
established payroll procedures up to and including the Grant Date for the pay
period ending on November 28, 2010.

 

  2. Number of Shares.

The number of Shares awarded hereunder on each Grant Date shall be determined by
dividing the Net Pay Period Award by the reported closing price on the New York
Stock Exchange (“NYSE”) for a share of Discover stock on the Grant Date (or, if
not a NYSE trading day, on the trading day immediately preceding such Grant
Date). If any fractional share results, the Share amount shall be rounded to the
nearest whole share. The Shares shall be issued on each Grant Date or as soon as
administratively practicable thereafter in accordance with established payroll
procedures. Notwithstanding the foregoing, Discover may delay the issuance of
Shares hereunder to ensure at the time of issuance there is a registration
statement for the Shares in effect under the Securities Act of 1933. Shares will
be granted only to the extent you have accrued base salary during the relevant
regular pay period.

 

  3. Vesting.

Each Share awarded under this Award Agreement shall be fully vested as of the
Grant Date.

 

  4. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your Shares
received under this Award Agreement, other than as set forth in Section 5 hereof
or by will or the laws of descent and distribution. This prohibition includes
any assignment or other transfer that purports



--------------------------------------------------------------------------------

to occur by operation of law or otherwise. Consistent with the foregoing, during
your lifetime, your rights and benefits under this Award Agreement may be
exercised and received only by you.

 

  5. Transfer Restrictions.

As a condition to receiving Shares under this Award Agreement, your Shares will
be subject to restrictions on transfer that lapse upon the later of (i) the date
on which Discover repays its outstanding obligation under the Troubled Asset
Relief Program established pursuant to the Emergency Economic Stabilization Act
of 2008, as amended (the “TARP”), or (ii) the dates set forth in the following
schedule: (x) June 30, 2011, with respect to Shares awarded on Grant Dates from
January 15, 2010 to April 9, 2010; (y) June 30, 2012, with respect to Shares
awarded on Grant Dates from April 23, 2010 to August 13, 2010; and (z) June 30,
2013, with respect to Shares awarded on Grant Dates from August 27, 2010 to
December 3, 2010. Discover reserves the right to take any and all actions
necessary to enforce the foregoing restrictions on transfer, including, but not
limited to, requiring that any Shares awarded under this Award Agreement be held
in a brokerage or other account designated by Discover, until such restrictions
on transfer are no longer applicable. Notwithstanding the foregoing, such
restrictions on transfer will lapse immediately on the date of your death or
permanent and total disability, as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”), or upon a Change in Control. A
“Change in Control” means, except as provided otherwise below, any of the
following events:

(a) any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934 (the “Exchange Act”), as such term is modified in Sections 13(d) and 14(d)
of the Exchange Act), other than (i) any employee plan established by the
Company, (ii) any group of employees holding shares subject to agreements
relating to the voting of such shares, (iii) the Company or any of its
affiliates (as defined in Rule 12b-2 promulgated under the Exchange Act),
(iv) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (v) a corporation owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of the Company, is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing thirty percent (30%) or
more of either the total fair market value or total voting power of the stock of
the Company;

(b) a change in the composition of the Board of Directors of Discover (the
“Board”) such that individuals who, as of a particular Grant Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a member
of the Board subsequent to a particular Grant Date whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election



--------------------------------------------------------------------------------

contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (i) a merger or consolidation which results in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, at least fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
(determined pursuant to Section 5(a) above) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing thirty percent
(30%) or more of either the then outstanding shares of the Company’s common
stock or the combined voting power of the Company’s then outstanding voting
securities;

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least fifty percent (50%) of the combined voting power of the voting securities
of which are owned by persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale; or

(e) any sale by Discover of all its interest in (i) any Subsidiary that is a
corporation, or (ii) any other trade or business, the assets of which represent
at least forty percent (40%) of the total gross market value of all the assets
of Discover at the time of the transaction. For purposes of this Section 5(e),
“Subsidiary” means (x) a corporation or other entity with respect to which
Discover, directly or indirectly, has the power, whether through the ownership
of voting securities, by contract or otherwise, to elect at least a majority of
the members of such corporation’s board of directors or analogous governing
body, or (y) any other corporation or other entity in which Discover, directly
or indirectly, has an equity or similar interest and which the Committee
designates as a Subsidiary for purposes of the Plan.

Notwithstanding the foregoing, with respect to a Change in Control of Discover,
no Change in Control shall be deemed to have occurred if there is consummated
any transaction or series of integrated transactions immediately following which
the beneficial holders of the Company’s common stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity that owns



--------------------------------------------------------------------------------

substantially all of the assets of the Company immediately prior to such
transaction or series of transactions.

 

  6. Rights as a Stockholder.

From and after each Grant Date, subject to the restrictions on transfer set
forth in Sections 4 and 5 hereof, you shall have all of the rights of a
stockholder of Discover with respect to the Shares awarded on such Grant Date,
including the right to vote the Shares and receive cash dividends or other
dividends (whether in Shares, other securities or other property) thereon.

 

  7. No Employment Agreement.

This Award Agreement is not an employment agreement, and nothing in this Award
Agreement or the Plan shall alter your status as an “at-will” employee of the
Company or confer on you the right to continued employment with the Company.

 

  8. Six-Month Delay for Specified Employees.

Notwithstanding the other provisions of this Award Agreement, to the extent
necessary to comply with Section 409A of the Code (“Section 409A”), if Discover
reasonably considers you to be one of its “specified employees” as defined in
Section 409A at the time of your termination of employment, your Shares under
this Award Agreement, if subject to payment upon such termination, will not be
paid until the date that is six months after the termination of your employment.

 

  9. Section 409A.

This Award Agreement and the Shares awarded hereunder are intended to comply
with the requirements of Section 409A and applicable Treasury Regulations or
other binding guidance thereunder. Accordingly, all provisions included in this
Award Agreement, or incorporated by reference, will be interpreted and
administered in accordance with that intent. If any provision of the Plan would
otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended or limited so as to avoid the conflict.

 

  10. Amendment and Modification; Other Restrictions.

The Committee reserves the right to modify or amend unilaterally the terms and
conditions of this Award Agreement, without your consent, or to waive any terms
and conditions that operate in favor of Discover. The terms and conditions of
this Award Agreement are intended to comply with applicable law and shall be
subject to and limited by any requirements or limitations that may apply under
any applicable law, including, without limitation, any laws, rules or
requirements, as they may be promulgated and/or amended from time to time, that
are applicable to Discover pursuant to its participation in the TARP (the “TARP
Rules”). In the event that all or any part of this Award Agreement is found to
be in conflict with the TARP Rules, then in such event this Award Agreement
shall be automatically modified to reflect the requirements of the TARP Rules
and administered accordingly. As a condition of your receipt of Shares under
this Award Agreement, you acknowledge and agree that (i) this Award Agreement
remains subject to the TARP Rules, (ii) it is subject to modification in order
to comply with the TARP Rules, and (iii) you agree to immediately repay all
amounts that may have been paid to



--------------------------------------------------------------------------------

you under this Award Agreement that are later determined to be in conflict with
the requirements of the TARP Rules.

 

  11. Successors.

This Award Agreement shall be binding upon and inure to the benefit of any
successor or successors of Discover and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award Agreement
or the Plan.

 

  12. Governing Law.

This Award Agreement and the related legal relations between you and Discover
will be governed by and construed in accordance with the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.

*        *         *

Discover has awarded you Shares under this Award Agreement in accordance with
the foregoing terms and conditions and in accordance with the provisions of the
Plan. By signing below, you hereby agree to the foregoing terms and conditions
of this Award Agreement.

 

DISCOVER FINANCIAL SERVICES By:

 

Marcelo Modica Senior Vice President, Human Resources

 

Acknowledged and Agreed: Name:  

 

Signature:  

 

Date:  

 

 